         Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 1 of 14



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


DANIEL TEPPER and REBECCA RUFO-                  Civil Action No.
TEPPER, on behalf of themselves and all others
similarly situated,                              CLASS ACTION COMPLAINT

                            Plaintiffs,
                                                 JURY TRIAL DEMANDED
v.

SANTANDER BANK, N.A., and DOES 1
through 10, inclusive,

                            Defendants.
             Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 2 of 14



        Plaintiffs Daniel Tepper and Rebecca Rufo-Tepper (“Plaintiffs”), individually and on

behalf of all other similarly situated persons (the “Class,” defined below), bring this action,

based upon personal knowledge as to themselves and on information and belief as to all other

matters, against Santander Bank, N.A., and DOES 1 through 10, inclusive (collectively,

“Defendant”), and allege as follows:

                                   NATURE OF THE ACTION

        1.       This is a class action based on Defendant’s violation of New York General

Obligation Law § 5-601 (“NY Gen. Oblig. Law § 5-601”), which requires a mortgage lender

making a loan secured by a one-to-six family residence located in New York to pay the borrower

a minimum of 2% simple interest for money received in advance from the borrower for tax and

insurance that is held by the lender in an “escrow” account until payment is due. As alleged

herein, Plaintiffs have paid tens of thousands of dollars into an escrow account but have received

no interest on those payments.

        2.       Plaintiffs and the Class (defined below) bring this action for damages, restitution

and reimbursement, as well as injunctive and declaratory relief, pursuant to claims for breach of

contract and unjust enrichment.

                                 JURISDICTION AND VENUE

        3.       Venue in this District is proper pursuant to 18 U.S.C. § 1391(b)-(c) because the

Defendant conducts business in this District and is deemed to reside in any judicial district in

which it is subject to personal jurisdiction at the time the action is commenced. Defendant’s

contacts with this District are also sufficient to subject it to personal jurisdiction.

        4.       The aggregate amount in controversy exceeds $5 million (exclusive of interest

and costs), and at least one class member (as well as the Plaintiffs themselves) is a citizen of a


                                                   1
            Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 3 of 14



different state than that of Defendant; hence there is at least minimal diversity between the

parties. In addition, there are well over 100 plaintiffs in the expected Class. Therefore,

jurisdiction is present under 28 U.S.C. § 1332(d)(2), the Class Action Fairness Act of 2005

(CAFA).

                                            PARTIES

       5.       Plaintiffs are, and at all times relevant hereto were, residents and citizens of

Westchester County, New York.

       6.       Defendant Santander Bank, N.A. is a wholly-owned subsidiary of Santander

Group, a Spanish multinational bank founded in 1857. Defendant offers a wide range of loan

products, including fixed- and adjustable-rate mortgages. Defendant is incorporated in the state

of Delaware and is headquartered in Boston, Massachusetts. Through its numerous branches

throughout New York and the United States, Defendant enters into mortgage agreements with

customers for the financing of their homes.

       7.       The true names and capacities of the defendants sued herein as DOES 1 through

10, inclusive, are currently unknown to Plaintiffs, who therefore sue such defendants by such

fictitious names. Each of the defendants designated herein as DOE is legally responsible in some

manner for the unlawful acts referred to herein. Plaintiffs will seek leave of Court to amend the

Complaint to reflect the true name and capacities of the defendants designated herein as DOEs

when such identities become known.

                               SUBSTANTIVE ALLEGATIONS

       8.       Defendant, like many mortgage lenders, maintains escrow accounts for its

customers, which it sometimes requires as a condition of the loans it extends to customers. With

such accounts, Defendant collects from the borrowing party the projected amount that the

borrower will owe for tax and insurance on the mortgaged property, as well as additional

                                                   2
            Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 4 of 14



“cushion” amounts to the extent allowed under the Real Estate Settlement and Procedures Act

(“RESPA”). When due, Defendant directly pays the taxes and insurance on the borrower’s

mortgaged property from the escrow account. Meanwhile, Defendant controls the escrow

account and has full use of all money deposited into it.

       9.       Because the funds paid into an escrow account remain the borrower’s money,

New York law requires all “mortgage investing institutions” to pay at least 2% interest on such

funds,1 pursuant to NY Gen. Oblig. Law § 5-601, which states as follows:

       § 5-601. Interest on deposits in escrow with mortgage investing institutions:

       Any mortgage investing institution which maintains an escrow account pursuant to any
       agreement executed in connection with a mortgage on any one to six family residence
       occupied by the owner or on any property owned by a cooperative apartment corporation,
       as defined in subdivision twelve of section three hundred sixty of the tax law, (as such
       subdivision was in effect on December thirtieth, nineteen hundred sixty), and located in
       this state shall, for each quarterly period in which such escrow account is established,
       credit the same with dividends or interest at a rate of not less than two per centum per
       year based on the average of the sums so paid for the average length of time on deposit or
       a rate prescribed by the superintendent of financial services pursuant to section fourteen-b
       of the banking law and pursuant to the terms and conditions set forth in that section
       whichever is higher.

       10.      Numerous other states in which Defendant is registered to do business have

similar laws requiring that interest be paid on escrow accounts, including those included in the

definition of the “Multi-State Class” below.

       11.      § 14-b(5) of the New York State Banking Law defines a “mortgage investing

institution” as “any bank, trust company, national bank, savings bank, savings and loan


1
  On January 19, 2018, the Superintendent of the Department of Financial Services issued an
Order under Section 12-a of the New York State Banking Law with respect to the interest
required to be paid on escrow accounts established in connection with loans secured by one-to-
six family owner-occupied residences or any property owned by a cooperative apartment
cooperation. Under the new rule, the rate must be at least equal to the lesser of 2.00% or the 6-
month yield on U.S. Treasury securities on the last business day of the preceding calendar
quarter.

                                                 3
          Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 5 of 14



association, federal savings and loan association, private banker, credit union, investment

company, insurance company, pension fund, mortgage company or other entity which makes,

extends or holds a mortgage on any one to six family residence occupied by the owner or any

property owned by a cooperative apartment corporation . . . and located in this state.”

        12.     § 14-b(6) of the New York State Banking Law defines an “escrow account” as

“any account established pursuant to an agreement between a mortgagor and a mortgage

investing institution whereby the mortgagor pays to the mortgage investing institution or his

designee amounts to be used for the payment of insurance premiums, water, rents or any similar

charges, and shall also include real property tax escrow accounts . . . .”

        13.     Iowa law requires lenders to pay interest earned on escrowed funds pursuant to

Iowa Code § 524.905(2), which provides in pertinent part that:

        A bank may include in the loan documents signed by the borrower a provision requiring
        the borrower to pay the bank each month in addition to interest and principal under the
        note an amount equal to one-twelfth of the estimated annual real estate taxes, special
        assessments, hazard insurance premium, mortgage insurance premium, or any other
        payment agreed to by the borrower and the bank in order to better secure the loan. The
        bank shall be deemed to be acting in a fiduciary capacity with respect to these funds. A
        bank receiving funds in escrow pursuant to an escrow agreement executed on or after
        July 1, 1982 in connection with a loan as defined in section 535.8, subsection 1, shall pay
        interest to the borrower on those funds, calculated on a daily basis, at the rate the bank
        pays to depositors of funds in ordinary savings accounts.

(Emphasis added).

        14.     Utah law requires lenders to pay interest earned on escrowed funds pursuant to

Utah Code Ann. § 7-17-1 et seq., including § 7-17-3(1) and 7-17-3(1)(a) which provides in

pertinent part that:

        [E]ach lender requiring the establishment or continuance of a reserve account in
        connection with an existing or future real estate loan shall, on a yearly basis as of
        December 31, calculate and credit to the account interest on the average daily balance of
        funds deposited in the account at a rate equal to: (a) 5-1/2%; (b) the average of the 11th
        District monthly weighted average cost of funds index as calculated and published by the

                                                  4
         Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 6 of 14



       Federal Home Loan Bank of San Francisco during the calendar year, less 1 1/2
       percentage points; or (c) the statement savings rate or share account rate offered to the
       public for accounts of like size by the depository institution holding the reserve account.

       15.     Connecticut, Maine, Maryland, Massachusetts, Minnesota, New Hampshire,

Oregon, Rhode Island, Vermont, and Wisconsin have similar statutes requiring financial

institutions to pay borrowers interest on their escrow accounts. See Conn. Gen. Stat. § 49-2a

(Connecticut); ME. Rev. Stat. Ann. tit. 33, § 504 (Maine); MD. Comm. Law Code Ann. § 12-

109 (Maryland); Mass. Gen. L. ch. 183, § 61 (Massachusetts); Minn. Stat. Ann. § 47.20, subd.

9(a) (Minnesota); N.H. Rev. Stat. Ann. § 397-A:9(IV) (New Hampshire); OR. Rev. Stat. §§

86.205, 86.245 (Oregon); R.I. Gen. Laws § 19-9-2 (Rhode Island); Vt. Stat. Ann. tit. 8, § 10404

(Vermont); and Wis. Stat. § 138.052 (Wisconsin).

       16.     Congress has mandated that “[i]f prescribed by applicable State or Federal law,

each creditor shall pay interest to the consumer on the amount held in any impound, trust, or

escrow account that is subject to this section in the manner as prescribed by that applicable State

or Federal law.” 15 U.S.C. § 1639d(g)(3).

       17.     In or about August 2014, Plaintiffs purchased a single-family residence in

Westchester County, New York. In connection with that purchase, Plaintiffs entered into a loan

agreement with Defendant, secured by a mortgage on the residence (the “Mortgage Agreement”).

Since the time that Plaintiffs entered into the Mortgage Agreement, Plaintiffs have been required

to make monthly payments to Defendant for the pre-payment of property taxes and insurance on

the property, in addition to the regular monthly payments of principal and interest on the loan.

       18.     During all times in which Plaintiffs have paid funds into the escrow account held

by Defendant, Defendant has not paid Plaintiffs the interest mandated by NY Gen. Oblig. Law

§ 5-601. Defendant has thereby violated New York law, while enriching itself through the free



                                                 5
          Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 7 of 14



use of the funds paid into the escrow account by Plaintiffs.2

                               CLASS ACTION ALLEGATIONS

       19.     Plaintiffs bring this action as a class action pursuant to Fed. R. Civ. P. 23, on

behalf of themselves and the following class (hereinafter, the “Multi-State Class”):

               All customers of Defendant (or its subsidiaries) in the states of
               Connecticut, Iowa, Maine, Maryland, Massachusetts, Minnesota, New
               Hampshire, New York, Oregon, Rhode Island, Vermont, Utah and
               Wisconsin who (i) entered into a loan with Defendant that was secured by
               a residence or cooperative apartment corporation; (ii) paid monies into an
               escrow account, held by Defendant, to cover the projected amount owed in
               taxes, insurance and other matters relating to the property securing the
               loan; and (iii) received from Defendant less than the amount of interest
               owed under the law of the state in which the property was located.

In the alternative, Plaintiffs bring this action as a class action pursuant to Fed. R. Civ. P. 23, on

behalf of themselves and the following class (the “New York Class”):

               All customers of Defendant (or its subsidiaries) who (i) entered into a loan with
               Defendant that was secured by a one-to-six family residence located in New York
               or property owned by a cooperative apartment corporation located in New York;
               (ii) paid monies into an escrow account, held by Defendant, to cover the projected
               amount owed in taxes, insurance and other matters relating to the property or
               cooperative apartment corporation securing the loan; and (iii) received from
               Defendant less than the amount of interest required under NY Gen. Oblig. Law §
               5-601.

Excluded from the Multi-State Class and the New York Class are Defendant’s officers and

directors and the immediate families of Defendant’s officers and directors. Also excluded are

Defendant and its subsidiaries, parents, affiliates, joint venturers, and any entity in which

Defendant has or had a controlling interest.

       20.     For purposes of the complaint, the term “Class” refers collectively to the Multi-

State Class and the New York Class and the phrase “Class Members” refers to all members of

2
  Defendant’s uniform policy of denying interest on escrow impound accounts is at odds with
other mortgage lenders such as Wells Fargo Bank, N.A., the largest mortgage originator in the
United States, which complies with New York law and pays interest on escrow accounts.

                                                   6
          Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 8 of 14



the Multi-State Class and/or New York Class.

       21.     Plaintiffs reserve the right under Rule 23 to amend or modify the Class

descriptions with greater specificity or further division into subclasses or limitation to particular

issues, based on the results of discovery.

       22.     This action has been brought and may properly be maintained as a class action

against Defendant pursuant to the provisions of Fed. R. Civ. P. 23 because there is a well‐defined

community of interest in the litigation and the Class can be determined with reference to

objective criterion.

       23.     Numerosity of the Class. Rule 23(a)(1). The members of the Class are so

numerous that their individual joinder is impracticable. On information and belief the number of

Class Members’ mortgages held by Defendant is in the thousands or more. Inasmuch as the

Class Members may be identified through business records regularly maintained by Defendant

and its employees and agents, and through the media, the number and identities of Class

Members can be ascertained. Members of the Class can be notified of the pending action by e-

mail, mail, and supplemented by published notice, if necessary.

       24.     Existence and Predominance of Common Question of Law and Fact. Rule

23(a)(2). There are questions of law and fact common to the class. These questions predominate

over any questions affecting only individual Class Members. These common legal and factual

issues include, but are not limited to:

               a.      Whether Defendant has systematically engaged in conduct that violates
                       state and federal law with respect to the payment to its customers of the
                       interest accrued on escrow accounts;

               b.      Whether Defendant’s conduct breached the mortgage agreements with its
                       customers;

               c.      Whether Defendant has been unjustly enriched by its illegal conduct;

                                                  7
         Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 9 of 14



               d.      Whether Defendant must provide damages, restitution and/or
                       reimbursement to borrowers in the amount of unpaid interest on funds
                       held in escrow impound accounts based on the causes of action asserted
                       herein; and

               e.      Whether injunctive and/or declaratory relief is appropriate to prohibit
                       Defendant from engaging in this conduct in the future.

       25.     Typicality. Rule 23(a)(3). The claims of the representative Plaintiffs are typical

of the claims of each member of the Class. Plaintiffs, like all other members of the Class, have

sustained damages arising from Defendant’s violations of the laws, as alleged herein. The

representative Plaintiffs and the members of the Class were and are similarly or identically

harmed by the same unlawful, systematic, and pervasive pattern of misconduct engaged in by

Defendant.

       26.     Adequacy. Rule 23(a)(4). The representative Plaintiffs will fairly and

adequately represent and protect the interests of the Class Members and have retained counsel

who are experienced and competent trial lawyers in complex litigation and class action litigation.

There are no material conflicts between the claims of the representative Plaintiffs and the

members of the Class that would make class certification inappropriate. Counsel for the Class

will vigorously assert the claims of all Class Members.

       27.     Injunctive and Declaratory Relief. Rule 23(b)(2). Defendant’s actions

regarding its customers’ escrow impound accounts are uniform as to members of the Class.

Defendant has acted or refused to act on grounds that apply generally to the Class so that final

injunctive relief as requested herein is appropriate with respect to the Class as a whole.

       28.     Predominance and Superiority of Class Action. Rule 23(b)(3). This suit may

be maintained as a class action because questions of law and fact common to the Class

predominate over the questions affecting only individual members of the Class and a class action



                                                 8
         Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 10 of 14



is superior to other available means for the fair and efficient adjudication of this dispute. The

damages suffered by individual class members are small compared to the burden and expense of

individual prosecution of the complex and extensive litigation needed to address Defendant’s

conduct. Further, it would be virtually impossible for the members of the Class to individually

redress effectively the wrongs done to them. In addition, individualized litigation increases the

delay and expense to all parties and to the court system resulting from complex legal and factual

issues of the case. Individualized litigation also presents a potential for inconsistent or

contradictory judgments. By contrast, the class action device presents far fewer management

difficulties; allows the hearing of claims which might otherwise go unaddressed because of the

relative expense of bringing individual lawsuits; and provides the benefits of single adjudication,

economies of scale, and comprehensive supervision by a single court.

        29.    The representative Plaintiffs contemplate the eventual issuance of notice to the

proposed Class Members setting forth the subject and nature of the instant action. Upon

information and belief, Defendant’s own business records and electronic media can be utilized

for the contemplated notices. To the extent that any further notices may be required, the

representative Plaintiffs would contemplate the use of additional media and/or mailings.

        30.    In addition to meeting the prerequisites of a class action, this action is properly

maintained as a class action pursuant to Rule 23(b) of the Federal Rules of Civil Procedure, in

that:

               a.      Without class certification and determination of declaratory, injunctive,
                       statutory and other legal questions within the class format, prosecution of
                       separate actions by individual members of the Class will create the risk of:

                       i.      Inconsistent or varying adjudications with respect to individual
                               members of the Class which would establish incompatible
                               standards of conduct for the parties opposing the Class; or



                                                  9
           Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 11 of 14



                        ii.    Adjudication with respect to individual members of the Class
                               which would as a practical matter be dispositive of the interests of
                               the other members not parties to the adjudication or substantially
                               impair or impede their ability to protect their interests;

                b.      The parties opposing the Class have acted or refused to act on grounds
                        generally applicable to each member of the Class, thereby making
                        appropriate final injunctive or corresponding declaratory relief with
                        respect to the Class as a whole; or

                c.      Common questions of law and fact exist as to the members of the Class
                        and predominate over any questions affecting only individual members,
                        and a class action is superior to other available methods of the fair and
                        efficient adjudication of the controversy, including consideration of:

                        i.     The interests of the members of the Class in individually
                               controlling the prosecution or defense of separate actions;

                        ii.    The extent and nature of any litigation concerning controversy
                               already commenced by or against members of the Class;

                        iii.   The desirability or undesirability of concentrating the litigation of
                               the claims in the particular forum; and

                        iv.    The difficulties likely to be encountered in the management of a
                               class action.

                                  FIRST CAUSE OF ACTION

                                       Breach of Contract
                       (On Behalf of Plaintiffs and the Multi-State Class,
                     and in the Alternative on behalf of the New York Class)

          31.   Plaintiffs incorporate by reference and re-allege all paragraphs previously alleged

herein.

          32.   Plaintiffs and Defendant entered into the Mortgage Agreement, wherein Plaintiffs

were required to deposit funds into an escrow account and Defendant was expressly required to

comply with all applicable state and federal laws in connection with the Mortgage Agreement.

The relevant terms of the Mortgage Agreement, drafted by Defendant, are as follows:

          3(b) Lender’s Obligations.


                                                 10
            Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 12 of 14



       Lender will keep the Escrow Funds in a savings or banking institution which has its
       deposits insured by a federal agency, instrumentality, or entity, or in any Federal Home
       Loan Bank. . . . Lender will not be required to pay me any interest or earnings on the
       Escrow Funds unless either (1) Lender and I agree in writing that Lender will pay interest
       on the Escrow Funds, or (2) Applicable Law requires Lender to pay interest on the
       Escrow Funds.

                                              *        *     *

       16. Law That Governs this Security Instrument: Word Usage. This Security
       Instrument is governed by federal law and the law of New York State. All rights and
       obligations contained in this Security Instrument are subject to any requirements and
       limitations of Applicable Law.

       33.      In reliance on Defendant’s express agreement to comply with all applicable

federal and state laws, Plaintiffs continuously made payments into their escrow account, as was

required by the Mortgage Agreement.

       34.      Plaintiffs never received from Defendant -- through direct payment, credit to

future payments or otherwise -- any interest accrued on the funds maintained in the escrow

account on their behalf, in direct violation N.Y. Gen. Oblig. Law § 5-601. Class Members in the

states identified in the definition of the Class above also did not receive interest on their escrow

accounts, in violation of uniform agreements Defendant had with members of the Class.

       35.      Because Defendant did not pay interest to Plaintiffs on funds paid into their

escrow account, Defendant violated applicable state law and therefore was and is in breach of the

Mortgage Agreement. In the same way, Defendant violated its mortgage agreements with other

Class Members residing in the states identified in the definition of the Class.

       36.      Plaintiffs and the Class Members were damaged by Defendant’s breach of

contract.




                                                  11
           Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 13 of 14



                                  SECOND CAUSE OF ACTION

                                       Unjust Enrichment
                            (In the Alternative to Breach of Contract
                        on Behalf of Plaintiffs and the Multi-State Class,
                     and in the Alternative on behalf of the New York Class)

          37.    Plaintiffs incorporate by reference and re-allege all paragraphs previously alleged

herein.

          38.    Plaintiffs and the other members of the Class conferred a benefit on Defendant by

paying money into escrow accounts, making that money fully useable by Defendant before

payments from the escrow accounts on the mortgaged property were due.

          39.    As a result of Defendant’s failure to comply with the laws of states that require

payment of interest on escrow accounts, as identified in the definition of the Class, Defendant

was enriched at the expense of Plaintiffs and the Class.

          40.    Under the circumstances, it would be against equity and good conscience to

permit Defendant to retain the ill-gotten benefits that it received from Plaintiffs and members of

the Class.

          41.    Because Defendant’s retention of the benefits conferred on it by Plaintiffs and

other members of the Class would be unjust and inequitable, Plaintiffs seek restitution from

Defendant and an order from the Court requiring Defendant to disgorge all profits, benefits, and

other compensation obtained due to its wrongful conduct.

                                      PRAYER FOR RELIEF
          Wherefore, Plaintiffs ask the Court to enter a judgment:

          A.     Certifying the Class, certifying Plaintiffs as representatives of the Class, and

designating Plaintiffs’ counsel as Class Counsel;

          B.     Declaring that Defendant has committed the violations alleged herein;


                                                   12
        Case 7:20-cv-00501-KMK Document 4 Filed 01/21/20 Page 14 of 14




       C.     Granting damages, restitution, and/or disgorgement to Plaintiffs and the Class;

       D.     Granting declaratory and injunctive relief to enjoin Defendant from engaging in

the unlawful practices described in this Complaint;

       E.     Granting pre- and post-judgment interest;

       F.     Granting attorneys’ fees and costs; and

       G.     Granting further relief as this Court may deem proper.

                                DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury herein.



DATED: January 20, 2020                               THE SULTZER LAW GROUP P.C.

                                                      /s/ Michael Liskow
                                                      Janine L. Pollack
                                                      Michael Liskow
                                                      270 Madison Avenue, 18th Floor
                                                      New York, NY 10016
                                                      Telephone: 212-969-7810
                                                      Facsimile: 888-749-7747
                                                      pollackj@thesultzerlawgroup.com
                                                      liskowm@thesultzerlawgroup.com

                                                      C. Mario Jaramillo
                                                      C. MARIO JARAMILLO, PLLC (D/B/A
                                                      ACCESS LAWYERS GROUP)
                                                      527 South Lake Avenue, Suite 200
                                                      Pasadena, CA 91101
                                                      Tel: (877) 360-3383
                                                      Fax: (866) 686-5590
                                                      cmj@access.law

                                                      Attorneys for Plaintiffs




                                                13
